HARWOOD, Justice.
Supreme Court Rule 39, Title 7, Code of Alabama 1940 provides that this court will not receive an application for a writ of certiorari for the purpose of reviewing a decision of the Court of Appeals, unless it appears upon the face of the application that application for a rehearing was made in the Court of Appeals and decided adversely to the movant.
The record shows that no application for a rehearing was made in the Court of Appeals. Such defect is jurisdictional. Oliver v. State, 256 Ala. 295, 54 So.2d 618.
The petition for certiorari must be stricken.
Petition stricken.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.